DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 08/13/2021.
Claims 1 and 12 are currently amended. 
Claim 10 is canceled. 
Claims 1-9, 11-12 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 08/13/2021 regarding the 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims recite “when considered as a whole in an ordered combination, amount to an inventive order execution server that solves the aforesaid technical problem by providing an order execution server that derives a strategy for executing an order that is optimized in order to minimize losses.” (response at 9).  
Examiner respectfully disagrees, as the newly added claim elements represent an improvement to the abstract idea, specifically improving stock trading, which is a fundamental economic practice.  
Applicant’s rationale of argument appears to be based on Example 21 of the USPTO July 2015 Appendix Guidelines, in which additional elements of claim 2 of the example amounts to significantly more when compared to claim 1 of the example.  
The reason why claim 2 in example 21 is patent eligible (but claim 1 is not) is that the additional features in claim 2 solve an Internet-centric problem (i.e. alerting a subscriber with time sensitive information when the subscriber's computer is offline) with solution that is necessarily rooted in computer technology.  In Example 21, the challenge is Internet-centric, because the commonly-known computer solutions at the time could not readily solve the problem of alerting a user with time sensitive information when the user's computer is offline.  Claim 2 provides technical solution (i.e. triggering the activation of the stock viewer application to enable the connection of the remote computer) to address a special circumstance that is unique to the Internet environment.  The problem of “alerting a subscriber with time sensitive information when the subscriber's computer is offline” in Example 21 cannot be addressed by human mind or human with a pen and paper.
This is not the case with the present claims where the improvement appears to be better stock trading and there is no equivalent element to “alerting a subscriber with time sensitive information when the subscriber's computer is offline” as claimed in example 21.  
Applicant further argues on page 10 of the response “Claim 1 is amended to be more clearly directed to a practical application of the alleged abstract idea. For example, Claim 1 recites "an order execution instruction unit configured to instruct order execution for the at least one item during the current period of time by using order information including the order execution strategy and to transmit the order information to a stock trading management server 
Examiner respectfully disagrees.  The argued improvement represents an improvement to the abstract idea as the cited elements appear to be abstract elements which cannot integrate the abstract idea into a practical application or significantly more.
Therefore, applicant’s 101 arguments are unpersuasive.  

Regarding the 103 arguments. 

Applicant’s arguments, with respect to 35. U.S.C. §103 have been fully considered and are persuasive.  The 103 rejection of claims 1-9, and 11-12 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.
Claim 12 recites the limitations of:
A method for performing stock trading through an order execution server, receiving order data on at least one item transmitted from a user device;
collecting trading data on the at least one item; 
generating a subsidiary prediction value, by the order execution server, by inputting the trading data into a pre-trained first deep learning model based on supervised learning; 
deriving, by the order execution server, an order execution strategy for the at least one item during a current period of time based on the trading data and the subsidiary prediction value by using a pre-trained second deep learning model based on reinforcement learning; 
instructing order execution for the at least one item during the current period of time by using order information including the order execution strategy;
transmitting the order information to a stock trading management server to execute the order for the at least one item; and 
transmitting the executed order to the user device,
wherein the generating of the subsidiary prediction value includes predicting a stock price rate of change for the at least one item at predetermined unit time intervals by the pre-trained first deep learning model and generating the subsidiary prediction value based on the predicted stock price rate of change for the at least one item at the predetermined unit time intervals, and
the deriving of the order execution strategy includes deriving the order execution strategy for the at least one item by inputting the trading data and the subsidiary prediction value into the pre-trained second deep learning model based on reinforcement learning.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1 and 12 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
	This judicial exception is not integrated into a practical application. In particular, the claims only recite an execution server. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an 
Furthermore, the claims recite the additional elements of “receiving order data on at least one item transmitted from a user device; collecting trading data on at least one item” and by using a pre-trained second deep learning model based on reinforcement learning;”. The additional elements do not amount to significantly more than extra solution activity, because the additional element amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [00138] – [00139] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-9, and 11 further define the abstract idea that is present in their respective independent claims 1, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9, and 11 are directed to an abstract idea.  Thus, the claims 1-9, and 11-12 are not patent-eligible.


Prior Art Rejection. 
After further search and consideration the prior art rejection is withdrawn.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693